DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-39 are pending.  Claims 21-39 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 8, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 11 and 19 recite an “effective amount”; this renders the claim indefinite because it is unclear what constitutes an “effective amount”.  Claims 2-10, 12-18 and 20 are subsumed under the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10-11, 14-16, 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sievert et al (US Patent 6,329,559).
Regarding claims 1-2, 7-8, 10, Sievert et al teaches a vapor phase reaction in a heated tubular reactor comprising HCl and CX3CH2CHyX(3-y) wherein X is F or Cl, y=0, 1 or 2 and a chlorofluorination reaction at about 150-400°C to form 1233zd (Col. 4, Line 66-Col. 5, Line 25).  Sievert et al teaches the chlorofluorination catalyst is preferably chromium oxide (Col. 6, Line 26).
Regarding claims 11, 14-16, Sievert et al teaches a vapor phase reaction in a heated tubular reactor comprising HCl and CX3CH=CHyX(2-y) wherein X is F or Cl, y=0, 1 or 2 and a chlorofluorination reaction at about 150-400°C to form 1233zd (Col. 4, Line 66-Col. 5, Line 25).  Sievert et al teaches the chlorofluorination catalyst is preferably chromium oxide (Col. 6, Line 26).
Regarding claim 19, Sievert et al teaches a vapor phase reaction in a heated tubular reactor comprising HCl and CX3CH2CHyX(3-y) wherein X is F or Cl, y=0, 1 or 2 and a chlorofluorination reaction at about 150-400°C to form halogenated propanes such as CF3CF2CClF2 (Col. 4, Line 66-Col. 5, Line 14; Col. 5, Line 66; Col. 6, Line 2).  Sievert et al teaches the chlorofluorination catalyst is preferably chromium oxide (Col. 6, Line 26).
Sievert et al teaches the limitations of the instant claims.  Hence, Sievert et al anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sievert et al (US Patent 6,329,559) as applied to claims 1-2, 7-8, 10-11, 14-16, 19 above.
Regarding claims 4, 9 and 17, Sievert et al discloses the invention substantially as claimed.  Sievert et al teaches the features above.  However, Sievert et al fails to specifically disclose recovering 1233zd from the mixture and the molar ratio of hydrogen chloride to the sum of the reagents (1) and (2).
With regard to recovering 1233zd from the mixture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recovered 1233zd from the mixture in Sievert et al as Sievert et al teaches recovering compounds (Abstract) and this is well known in the art for recycling the compound for further reactions or to produce the compound as the final product.
With regard to the molar ratio of hydrogen chloride to the sum of the reagents (1) and (2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the molar ratio of hydrogen chloride to the sum of the reagents (1) and (2) in order to control the production of the desired compound.  Furthermore, Sievert et al teaches the mole ratio of Cl2 to CX3CH=CHyX(2-y) and/or CX3CH2CHyX(3-y) is about 1:1 (Col. 5, Lines 47-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 17, 2022